Citation Nr: 0718833	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1976.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In correspondence received in January 2005, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issues of entitlement to service connection 
for tinnitus, sinusitis, and sleep apnea.

2.  A diagnosis of PTSD is currently shown.

3.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to his in-service 
stressors.

4.  There is no credible evidence supporting the in-service 
stressors as asserted by the veteran.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended). 

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for sinusitis have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended). 

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for sleep apnea have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended). 

4.  PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1154(a), 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for Tinnitus, 
Sinusitis, and Sleep Apnea

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

In August 2006 correspondence, the veteran wrote:  "I would 
like to drop my appeal for my claim on tinnitus, sinusitis, 
and sleep apnea."

As the veteran has withdrawn his appeal on these issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.

II.  Entitlement to Service Connection for PTSD

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125, (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

The veteran contends, in essence, that he is entitled to 
service connection for PTSD.  In a letter dated May 2001, but 
date-stamped in March 2002 (with an identical letter 
submitted in May 2002), the veteran outlined two main 
stressors during the time when he was stationed in Germany 
and reflected that these could be associated with PTSD.  

The first stressors was related to a member of his 
firefighter crew being injured in late 1974 or early 1975 
when the crew member opened the discharge cap on a pump 
engine still under pressure causing the cap to fly off and 
crack his skull.  The veteran reflected that he felt 
responsible for the injury because he was in charge of the 
crew and felt inadequate in his ability to provide medical 
care to the injured crew member.

The second stressor identified by the veteran was an incident 
in 1975 when an airman fell asleep with a cigarette and died 
as a result of the burns.  The veteran reflected that the 
smell of burning flesh and sight of burning flesh was 
something you never forgot.  

He further noted that since he left the fire department he 
had had more time to reflect on all the tragedies that he had 
witnessed which had begun to affect his sleep, causing him to 
be more depressed and anxious.  He indicated that the 
training to become a fire fighter was very traumatic in 
itself and was shocked at the things he had to go through to 
become a fireman, such as training fires, aircraft fires, 
fuel fires, rescues training, standbys on emergencies, and 
checking for hot brakes.

At a subsequent personal hearing in August 2004, the veteran 
testified that his stressors included the serious injury of a 
crew member when the crew member opened a pressure gauge and 
the cap hit him in the head.  He reflected that the crew 
member had chipped bones in his brain and he was assigned to 
the alarm room after he returned to work.  He felt 
responsible because he was the crew chief.  He could not 
recall his name.  

The second incident that he reported was a person who was 
burned up in his bed in the barracks.  When asked if he 
participated in his rescue or attempted rescue, the veteran 
related that he was off-duty that day but was at the 
barracks.  He could not recall the man's name.  His wife 
testified but primarily on issues no longer on appeal.

Service medical records reflect no psychiatric complaints or 
treatment.  At the time of discharge, the veteran's 
psychiatric evaluation was normal.  His MOS was fire 
protection specialist; the related civilian occupation was 
identified as fireman.

Post-service medical records are negative for psychiatric 
complaints or treatment for many years.  In a June 2002 VA 
examination, the veteran related his stressor as a member of 
his crew was killed when a pressure cap blew off and fatally 
injured the crew member, who was under the veteran's 
supervision.  Parenthetically, the Board notes that the 
veteran made no mention of the second incident of the 
airman's death in a fire.

The examiner noted that the veteran had worked as a civilian 
fire fighter with many years of uneventful service.  After a 
mental status examination, the diagnosis was PTSD, directly 
connected with his duties as a fireman while in the Air 
Force. Outpatient treatment records reflect a diagnosis and 
on-going treatment for PTSD.  Therefore, the Board finds that 
the record supports a current diagnosis of PTSD and that the 
diagnosis has been related to active duty.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressor(s) occurred.  

The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers have done so.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190, reconsideration 
denied, 1 Vet. App. 406 (1991).  As noted above, if the 
"claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (emphasis added).  

After a review of the claims file, the Board finds that the 
veteran's assertions of stressors are not verified in the 
record.  The RO attempted to verify the veteran's stressor 
related to the death of the crew member.  In a November 2004 
response, the U.S. Armed Service Center for Research of Unit 
Records (USASCRUR) (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)) indicated that they 
had reviewed the historical reports submitted by the 
veteran's unit from July 1974 to March 1975 and were unable 
to document the accidental death of a firefighter as 
described by the veteran.  

He was asked to provide additional information and responded 
that the incident occurred in January 1975 (which was within 
the time frame searched), and that it took place while he was 
stationed at the 86th Civil Engineering Squadron (which was 
the unit searched).  Therefore, there is no basis on which to 
conduct a subsequent search as the veteran has offered all 
the information that he knows and the stressor regarding the 
crew member could not be verified.

The Board is also inclined to place less probative value on 
the veteran's stressor statements because the dates and 
details have been inconsistent.  With respect to his stressor 
related to the member of his crew, he has consistently 
maintained that originating event was a pressure cap flying 
off; however, he has at times reflected that the crew member 
was injured (5/01 letter, 10/02 notice of disagreement, 8/04 
testimony) or was killed (3/02 Vet Center intake, 6/02 VA 
examination).  

With respect to the second identified stressor, the airman 
that died in the fire, the veteran has suggested that he was 
present at the scene (5/01 letter), stated that he had to 
deal with the burnt body of a man killed in a mattress fire 
(3/02 Vet Center intake, 10/02 notice of disagreement), that 
he tried to rescue a person from a burning bed (4/01 and 6/01 
treatment notes), and that he was off-duty when the incident 
occurred (8/04 testimony).

He has been asked on several occasions if he could recall the 
names of the individuals involved or a more precise time 
frame but he has been unable to provide any further 
information.  While recognizing that these events took place 
some years ago and memory for exact days may be difficult, 
the Board finds that these inconsistencies must weigh against 
his assertions as to stressors.  

Further, alleged stressors related to firefighter training 
and incidents that were potentially dangerous are not the 
type of stressor contemplated by the regulations which would 
support a claim for PTSD.

The veteran has also related stressors of lifting kids from 
wrecked cars while the mother or father were lying dead in 
the front seat, responding to car accidents where the entire 
family was lost, dealing with house fires, car accidents, and 
witnessing fellow fire fighters being injured.  However, it 
is not clear that the veteran relates these incidents to 
active duty; rather, he spent, by his own account, 21 years 
as a civilian firefighter.  Incidents dealing particularly 
with children, while not impossible, would be unlikely to 
have occurred during his active duty service.

As noted above, service connection for PTSD requires three 
elements:  (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Even when the medical evidence of record establishes the 
first and third elements of the claim (a diagnosis of PTSD 
related to claimed in-service stressors), the record fails to 
establish the second element of the claim (credible evidence 
that stressor actually occurred).  Absent credible supporting 
evidence that the claimed in-service stressors as described 
by the veteran actually occurred, an essential element for a 
grant of service connection for PTSD is not established and 
the appeal is denied.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal regarding PTSD by 
correspondence dated in May 2002.  He was also provided with 
PTSD stressor letters dated in May 2002 and in November 2004.  
He has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the PTSD claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue of PTSD have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in August 
2004.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in June 2002.  The 
available medical evidence is sufficient for an adequate 
determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claims for tinnitus, sinusitis, and sleep 
apnea, inasmuch as the claims were withdrawn, the provisions 
of the VCAA are not for application.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent necessary.  


ORDER

The claim for entitlement to service connection for tinnitus 
is dismissed without prejudice.

The claim for entitlement to service connection for sinusitis 
is dismissed without prejudice.

The claim for entitlement to service connection for sleep 
apnea is dismissed without prejudice.

Service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


